t c memo united_states tax_court dieter stussy petitioner v commissioner of internal revenue respondent docket no filed date dieter stussy pro_se angeligue m neal for respondent memorandum opinion goldberg special_trial_judge this matter is before the court on respondent’s motion to strike portions of the petition filed pursuant to rule the issue raised by the motion is whether portions of petitioner’s attachment to his petition unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure should be stricken as frivolous immaterial nonjusticiable and or incomprehensible and as violating the reguirements of rule b a hearing was conducted in los angeles california at the hearing petitioner orally moved to have the case dismissed for lack of jurisdiction asserting that the notice_of_deficiency is invalid at the conclusion of the hearing the court took both motions under advisement background respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure the cover page of the notice_of_deficiency shows a deficiency amount of dollar_figure for the taxable_year however all of the information contained in the explanatory statements accompanying the notice shows the computation of the deficiency amount of dollar_figure respondent simply made a dollar_figure typographical error on the face of the notice resulting from the transposition of the last two digits in the deficiency amount the notice_of_deficiency included the following documents a cover letter titled notice_of_deficiency a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment waiver statement a form 4089-a notice_of_deficiency statement a form_5278 petitioner’s attachment to his petition is made a part of the petition statement--income tax changes a statement titled explanation of adjustments and a statement titled schedule a-itemized deductions in the explanation of adjustments respondent described in detail the following adjustments made to petitioner’s tax_return contributions of dollar_figure deducted on schedule a were disallowed for lack of substantiation miscellaneous other expenses of dollar_figure deducted on schedule a were disallowed for lack of substantiation failure to establish that the expense was ordinary and necessary and failure to establish that the expense gualifies as a miscellaneous other expense pursuant to the internal_revenue_code code other miscellaneous deductions of dollar_figure for sec_691 expense deducted on schedule a were disallowed for lack of substantiation and failure to establish that the expense qualifies as an other miscellaneous deduction pursuant to the code and interest_expense of dollar_figure deducted on schedule c was disallowed for lack of substantiation failure to establish that the expense was ordinary and necessary and failure to establish that the expense gualifies as interest pursuant to the code on the statement----income tax changes respondent increased petitioner’s taxable_income by the disallowed amounts described above and revised petitioner’s taxable_income for the year at issue in accordance with the revised taxable_income respondent q4e- determined an increase in petitioner’s income_tax of dollar_figure the increased income_tax amount of dollar_figure was also reflected on the waiver statement and the notice_of_deficiency statement petitioner filed a petition with the court attaching an page statement that included a detailed explanation of disagreement with respondent’s determinations and a request for a finding that the notice_of_deficiency is invalid on its face respondent filed a motion to strike portions of the petition requesting the court to strike various sentences in paragraph sec_1 through of petitioner’s statement attached to the petition respondent asserts that the language sought to be stricken in the petition is not proper does not comply with the rules and makes frivolous vague and immaterial allegations and assertions with no factual basis petitioner’s opposition to respondent’s motion to strike portions of the petition was filed claiming respondent’s motion has no merit petitioner claims that each paragraph in the petition contains a clear and concise assignment of error committed by respondent further petitioner contends that respondent misinterprets rule b to require that each and every sentence of the petition be enumerated and asserts that respondent moves to strike portions of the petition solely on that misunderstanding - - discussion petitioner’s oral motion to dismiss for lack of jurisdiction we first consider petitioner’s oral motion to dismiss for lack of jurisdiction due to an invalid notice_of_deficiency if we sustain petitioner’s motion finding the notice to be invalid the court will lack jurisdiction to hear this case and respondent’s motion to strike will become moot accordingly the court’s jurisdiction over this matter is resolved initially the united_states tax_court is a court of limited jurisdiction see sec_7442 under sec_6213 the court has jurisdiction to redetermine deficiencies determined by the commissioner the court’s jurisdiction over deficiency proceedings is contingent upon the issuance of a valid notice_of_deficiency and a timely filed petition see rule a c 429_f2d_38 9th cir 93_tc_22 thus a valid notice_of_deficiency and a timely petition are essential to our deficiency jurisdiction and we must dismiss any case in which one or the other is not present monge v commissioner supra pincite a notice_of_deficiency is intended to serve two purposes 81_tc_42 it is intended to notify a taxpayer that a deficiency has been determined against the taxpayer and provide the taxpayer with the -- - opportunity to petition this court for a redetermination of that deficiency id in 814_f2d_1363 9th cir revg 81_tc_855 the court_of_appeals for the ninth circuit held that respondent must consider information relating to a particular taxpayer before respondent can be said to have determined a deficiency with respect to that taxpayer for purposes of determining whether the notice_of_deficiency provides sufficient information to apprise the taxpayer that the commissioner has determined a deficiency in tax a notice_of_deficiency includes the cover page and all attached pages and documents smith v commissioner tcmemo_1979_16 if a notice_of_deficiency otherwise fulfills its purpose we have held that a mathematical error in the notice will not invalidate the notice where the taxpayer is not misled by the error see myers v commissioner tcmemo_1981_84 see also smith v commissioner supra despite a trivial transposition error on the cover page of the notice_of_deficiency petitioner was adequately informed of the income_tax and issues in controversy by the notice_of_deficiency the petition indicates that petitioner was not misled by the transposition error rather petitioner was fully aware of the typographical error’s existence the notice_of_deficiency was not misleading and put petitioner on notice that - j- respondent had determined a deficiency in his federal_income_tax for the year at issue we attach no credence to petitioner’s argument that he was misled by such an insignificant error petitioner cites scar v commissioner supra and 80_tc_34 affd in part and vacated in part 756_f2d_1430 9th cir for the proposition that a lsingle deficiency must be found for the notice_of_deficiency to be valid petitioner’s interpretation of both of these cases is misplaced in scar the taxpayers received a notice_of_deficiency that disallowed a loss deduction from a partnership in which the taxpayers owned no interest further the notice computed a tax due using the highest marginal tax_rate at the time in considering whether the notice_of_deficiency was valid the court_of_appeals for the ninth circuit held that a notice_of_deficiency is invalid if it is clear from the notice itself that the commissioner had not reviewed the taxpayers’ return or otherwise made a determination_of_a_deficiency with respect to the taxpayers’ liability for the particular taxable_year scar v commissioner supra pincite the courts applying scar have limited the rule established in the case to its specific facts see 998_f2d_1514 9th cir affg in part and revg in part tcmemo_1990_380 clapp v commissioner f 2d --- - 9th cir simply stated the rule set forth in scar applies in the narrow set of circumstances where the notice_of_deficiency on its face reveals that respondent failed to make a determination see 90_tc_110 here the facts are in no way analogous to the facts in scar respondent did review petitioner’s tax_return and made adjustments to petitioner’s schedule a and schedule c based on those adjustments respondent determined a deficiency in tax for the tax_year at issue the transposition error on the cover page does not affect the validity of the notice furthermore the holding in foster is inapplicable here and does not stand for the proposition asserted by petitioner see foster v commissioner supra additionally petitioner cites wilson v commissioner tcmemo_1997_515 and violette v commissioner tcmemo_1994_ for the proposition that a typographical error ina critical place on the notice_of_deficiency is sufficient to invalidate the notice petitioner’s interpretation incorrectly broadens the holding in each case to encompass all typographical errors the error in each of those cases was in the address to which the deficiency_notice was mailed and was deemed sufficient to affect delivery of the notice the facts in each case are therefore easily distinguishable from the facts here --- - we find the transposition error in the notice_of_deficiency to be inconsequential and hold that the notice_of_deficiency is valid consequently we deny petitioner’s oral motion to dismiss for lack of jurisdiction respondent’s motion to strike portions of the petition pursuant to rule respondent moves to strike various portions of the petition as frivolous vague and immaterial allegations and assertions with no factual basis page sec_2 and of respondent’s motion identify the specific portions of the petition which respondent seeks to strike we need not detail each specific statement sought to be stricken as petitioner was properly served and is aware of respondent’s position under rule this court upon timely motion by a party or upon the court’s own initiative at any time may order stricken from any pleading any insufficient claim or defense or any redundant immaterial impertinent frivolous or scandalous matter a motion to strike matter from a pleading will be granted only if the moving party establishes that the matter has no possible bearing upon the subject matter of the litigation and that prejudice will result to the moving party if the motion is not granted 81_tc_999 a petition must contain clear and concise assignments of -- - each and every error which the petitioner alleges to have been committed by the commissioner in the determination of the deficiency and clear and concise lettered statements of the facts on which petitioner bases the assignments of error rule b and the portions of the petition which respondent seeks to strike include various code sections regulations public laws a revenue_ruling and several cases from this court and other federal courts in addition the petition includes petitioner’s opinions arguments legal theories and conclusions we have read the petition and find that the matter which respondent seeks to strike from the petition has no possible bearing upon the subject matter of the litigation the objectionable material does not contain assignments of errors or statements of facts as required by the rules see rule b and the language used is immaterial and impertinent to a properly pled petition petitioner is not prejudiced in any way by striking this language with the language stricken any justiciable assignment of error or statement of fact on which petitioner relies remains in the petition additionally petitioner is free to raise legal arguments cite authority and draw conclusions therefrom at the proper time striking the matter from the petition is warranted by rule sec_34 sec_40 and sec_52 cf 74_tc_516 accordingly respondent’s motion to strike the language from the petition will be granted and our order will specify what portions of the petition are to be stricken to reflect the foregoing an appropriate order will be issued
